Exhibit 10.1 Sales Agreement Party A:Ningbo Solar Electric Power Co., Ltd., hereinafter referred to as the " Seller" Party B: China Inc. hereinafter referred to as the" Buyer",both Parties have concluded the Contract as follows: 1. THE SUBJECT OF THE CONTRACT 1.1The Seller will sell and Buyer will buy solar panels in quantity according to separate Commercial Invoices which will be made out on each batch of goods. The goods under the given Contract will be loadedat Ningbo Seaport, China on F.O.B Ningbo. 2. Commodity and specifications: 2.1Solar Modules ( Mono-Crystalline) TDB125 x125-72-P/165 Watt TDB125 x125-72-P/170Watt TDB 125x125-72-P/175 Watt TDB 125x 125-72-P/180Watt 3. THE PRICE 3.1The prices for the goods negotiate under the contract, are fixed in US dollars, F.O.B. and are specified in Commercial Invoices. Unit-price:$2.18/Watt. There are no minimum purchase requirements. Packing, loading, export customs charges are included into the price of the goods. 4. DELIVERY TERMS 4.1Delivery of the goods is carried out by separate batchesaccording to the Commercial Invoices. 4.2Seller will confirm the date of shipment to the Buyer by fax or email. 4.3There are no minimum purchase requirementfor each Commercial Invoice. 5. PAYMENT TERMS 5.1Payment of the goods is in US dollars, through bank transaction in amounts reflected on the Commercial Invoice. 6. PACKING, QUALITY OF THE GOODS 6.1.The Goods should be shipped in the standard packing providing safety of the goods. Storage of goods is available at the seller's storage facility in the West Coast. 1 6.2. The Seller warrants the quantity of goodsspecified in the Commercial Invoice. 7. DOCUMENTS REQUIRED 1. Original Packing list ; 2.Commercial Invoice. 8. FORCE-MAJEUR 8.1The Parties are released from liabilities under this Contract, if the non-fulfillment was caused by Force-Majeure, namely: fire, flood, earthquake, war and rumors of war. 8.2Force Majeure also means other unforeseeable conditions that prevent the Seller or the Buyer carry out the terms of this Contract. 9. ARBITRATION 9.1.All disputes arise from this Contract will be first resolved by negotiation between the Parties. 9.2. In case the Parties are unable to settle their disputes , they shall submit their disputes to a binding arbitration.Arbitration proceeding shall be held in the State of Texas. 10. ADDRESSESOF THE PARTIES Seller: Ningbo Solar electric Power Co., Ltd., No.211 Xing Guang Road, High-Tech Zone 315040 Ningbo, People's Republic of China Buyer: China Inc., 12estheimer#138 Houston, Texas 77077 U.S.A. By:/s/ Dong Yu MingBy: /s/ Tian Jia Ningbo Solar Electric Power Co., Ltd.,China Inc., Date: July 2, 2009 2
